Citation Nr: 1223210	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

5.  Entitlement to service connection for residuals of nose fracture.

6.  Entitlement to service connection for bilateral knee disorder.

7.  Entitlement to service connection for persistent strep throat disorder.
  
8.  Entitlement to an initial compensable disability rating for chronic renal disease with costovertebral angle pain.

9.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at an August 2011 hearing held at the RO before the undersigned acting Veterans Law Judge; a transcript of which is associated with the claims file.  At the hearing, evidence was submitted with a waiver of RO review.  

Claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Evidence of record in the current appeal reflects diagnoses of a recurrent major depressive disorder and an anxiety disorder-in addition to PTSD.  As such, the Board has recharacterized the Veteran's psychiatric claims as listed on the cover page of this decision. 

The issue of service connection for recurring sinus infections has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for PTSD, an acquired psychiatric disorder other than PTSD, diabetes mellitus, and peripheral neuropathy; entitlement to a initial compensable disability rating for chronic renal disease with costovertebral angle pain; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence of symptoms of a nose fracture or a broken nose diagnosed during service.

2.  A residuals of a fractured nose are not currently diagnosed.

3.  The Veteran's service treatment records do not show evidence of symptoms of a bilateral knee disorder or a bilateral knee disorder diagnosed during service.

4.  A bilateral knee disorder is not currently diagnosed.    

5.  The Veteran's service treatment records do not show evidence of symptoms of a persistent strep throat disorder or a persistent strep throat disorder diagnosed during service.

6.  A persistent strep throat disorder is not currently diagnosed. 


CONCLUSIONS OF LAW

1.  Residuals of a nose fracture were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  A persistent strep throat disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letters dated in February 2005 and January 2010.   

Regarding the Veteran's residuals of nose fracture, bilateral knee disorder, and persistent strep throat disorder service connection claims, the notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the notification did not advise the Veteran prior to the rating decision that denied the claims of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as these claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Although the January 2010 notice did not precede the initial adjudication of the Veteran's claims, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case in July 2010, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise. 

The Veteran has not been provided with VA examinations as to the etiology of the claimed disorders of residuals of a nose fracture, bilateral knee disorder, and persistent strep throat disorder for which he is claiming service connection.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As explained below, no examination was required with regard to the claims for service connection for residuals of nose fracture, bilateral knee disorder, and persistent strep throat disorder because there was no evidence, other than the Veteran's own conclusory generalized lay statements suggesting a nexus between the claimed disorders and service or a service connected disability and even a current diagnosis, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Service Connection Claims

Service connection will be granted if a disability resulted from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.   

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997). 

Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Residuals of Nose Fracture

The Veteran contends that he injured his nose in during his service and that subsequently his nose required surgery for repair.  He testified that he was hit across the face while in hand to hand combat in Cambodia such that he suffered a fractured cheek bone, but this was snapped back into place by the medic and he received no further treatment.  

The Veteran's service treatment records show he regularly sought medical treatment for a variety of complaints; however none included a report of a broken or fractured nose.  Because the Veteran regularly sought medical attention, on nearly a monthly basis, for other conditions but did not seek treatment for any nose injury, the Board finds that the Veteran's lack of complaints of a broken nose, or a fractured cheekbone from hand to hand combat, is evidence that weighs against these events or injuries from having ever occurred.  The August 1972 Report of Physical Examination found the nose clinically normal; thus, the Board finds that the record does not establish that the Veteran experienced a nose injury or related residuals during service.   

Private treatment reports include a hospital admission dated February 1990 for a deviated septum.  The chief complaint was that the Veteran could not breathe through his nose for the previous 12 to 15 years, or approximately from 1978 to 1975, years after the Veteran separated from service in 1972.  The treatment report also noted the Veteran had a history multiple nasal traumas, but does not reference the Veteran's service.  Thereafter, the Veteran was scheduled for a submucuous resection of the left inferior turbinate (also referred to as a deviated nasal septum).  

In October 2004, the Veteran's private physician reviewed a recent MRI of his brain that showed some metal in the left frontal cavarum which was attributed to previous surgery.  However, the private doctor noted the Veteran could not tell him much about it, reporting that he had been in Vietnam and had had a fracture across the front of his face which was treated by surgery, though the Veteran was unsure what the surgeons did.  The remainder of the private treatment reports, which span through 2005 while including the private evaluations as part of the Veteran's Social Security Administration disability application medical evidence, occasionally noted his medical history of having had surgery, such as the May 2005 psychiatric evaluation for which the Veteran reported he had fractured his skull in hand to hand combat which resulted in no surgery.    

The Veteran submitted his current claim in December 2004.  A December 2005 VA internal medicine treatment report noted the Veteran's report of having had surgery on his nose, secondary to trauma.  A January 2006 VA primary care record also noted his past surgery history of a nose fracture.  

Thus, ultimately the record does not reflect that the Veteran has experienced residuals of a nose fracture during the post-service period.  The Board acknowledges the Veteran's contentions that he sustained a nose break or fracture, the residuals of which are etiologically related to his military service.  Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran competent to report that he has had a nose fracture, but is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder, such as the residuals of such a nose fracture.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Id.

As well, the Board finds the Veteran's statements that he suffered a broken nose in service and the residuals of that broken nose led to the February 1990 surgery to be not credible, as they are contradicted by the objective record of the surgery reports dated contemporaneously to the deviated septum surgery.  This calls the credibility of the Veteran's lay statements into question.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  These February 1990 reports noted the Veteran's complaints that he had had difficulty breathing for the previous 12 to 15 years, which would have dated the onset to years after the Veteran's separation in September 1972.  The Board finds the Veteran's statements, as noted in the February 1990 surgery and treatment reports, to be more credible as they were made contemporary to the surgery and to his clinicians who were treating him then, as opposed to his current statements, made some 30 years after service in the course of processing a claim for VA benefits.  

Based on the evidence of record, the Board finds that the Veteran does not have currently diagnosed residuals of a broken nose.  Even considering the Veteran's lay statements with regard to the matters he is competent to address, the fact remains that no diagnosed nose fracture or break residual disability is of record.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the preponderance of the evidence is against the claim for service connection for residuals of a broken or fractured nose disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Bilateral Knee Disorder

The Veteran contends that he incurred a bilateral knee disorder in service, specifically from approximately 100 helicopter jumps onto rough terrain while going out on patrol.  The Veteran reported although he did not seek treatment in service, he has experienced pain in both knees since service as a result.  

The Veteran's pre-induction June 1970 Report of Physical Examination noted that he had broken his left femur bone (thigh) at age 12 and that it occasionally buckled.  A June 1970 orthopedic evaluation noted the complaint that weakness in the left knee was felt when the Veteran was standing.  After an evaluation, the service examiner reached an indecipherable conclusion; however in August 1970, the Veteran's Report of Physical Examination was stamped no defects were found and the Veteran was acceptable for service.  The only other reference to a "knee" was found in December 1970, which noted that the Veteran's knee gave out, and the prescribed treatment was an Ace bandage and arch supports.  There were no other complaints or follow-up reports of treatment of knee symptoms, for either knee, in service; the Veteran's August 1972 Report of Physical Examination found the lower extremities clinically normal.  

After service, in May 2002 the Veteran underwent a complete physical.  The report did not include any subjective complaints about any aspect of the knees.  Objectively, the bilateral knees demonstrated good range of motion and strength and the private clinician reached no assessment regarding the bilateral knees.  In October 2004 and November 2004 the Veteran sought follow-up treatment for the injuries received in a single-auto motor vehicle accident that had occurred in March 2004.  Though the Veteran did not complain about any aspect of his knees following this accident, the private doctor noted in October 2004 that his knee reflexes were brisk, though in November 2004 knee jerks were slightly present, but equal.  The Board finds that this private treatment reports, dated prior to the Veteran's claim to VA, do not contain reports of recurring or continuous symptoms of any aspect of a bilateral knee disorder. 

In May 2005 he underwent a private psychiatric evaluation with Dr. C. for his pending Social Security disability benefits application.  He reported to Dr. C. that he experienced constant pain in his knees.  In May 2005 he also underwent a physical evaluation for the same disability benefits application.  To this private examiner the Veteran reported chronic pain in his knees.  An x-ray study was taken for both knees and was read to show a normal left and right knee.  The examiner measured his bilateral knee range of motion to show 120 degrees of flexion.  The examiner noted there were no muscle deficiencies and no abnormal gait and reached no assessment for the knees.  

A private treatment report dated in August 2010, from a private hospital where the Veteran is followed after his employment-related exposure to beryllium, noted his complaint of chronic knee pain, not so severe as to prevent the Veteran from riding his mountain bike.  This August 2010 report as well did not reach an assessment as to any bilateral knee disorder.  The Veteran testified before the undersigned in August 2011 that he treated his knee pain with pain medication and had reported bilateral knee pain to his VA clinician; however VA treatment reports dated through August 2011 do not include complaints about knee pain.  

The Board acknowledges the Veteran's contentions with regard to his belief that he has a bilateral knee disorder etiologically related to his military service.  Some disabilities are capable of lay observation.  See Jandreau, 492 F.3d at 1376.  As discussed above, as a layperson, the Veteran competent to report that he has bilateral knee pain, but is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder as complicated as the knees.  While the Veteran is competent to present testimony regarding the details of his service and his recollections concerning his symptoms, he is not competent to establish a specialized medical determination such as the specific etiology of any current bilateral knee symptoms. 

The Board also finds that the Veteran's statements of continuous knee pain since service are not credible.  The alleged continuous symptomatology is contradicted by numerous private treatment records, to include a complete physical in May 2002, that report the Veteran's symptoms for a variety of disorders, but do not include any complaints regarding the knees.  The records also reflect that the Veteran sought out treatment for other conditions, but not his knees, which weighs against his claims; that the Veteran sought out medical treatment and reported not only other symptoms of other disorders, but also referenced aspects of his service, and yet did not complain about his bilateral knees is probative evidence against chronic symptoms of his bilateral knees.  

Based on the evidence of record, the Board finds that the Veteran does not have a currently diagnosed, discrete bilateral knee disorder.  Even considering the Veteran's lay statements with regard to the matters he is competent to address, the fact remains that no knee disorder, versus simply pain in the bilateral knee area, is documented.  Brammer, supra; Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  See Shedden, 381 F.3d at 1167.

As the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Persistent Strep Throat Disorder

The Veteran testified that he experienced recurring strep throat infections in service and since that time, as experienced recurring strep throat, to the extent of experiencing strep throat year round.  

A March 1971 service hospital emergency room complaint of a sore throat and kidney.  The Veteran was observed to have a large tonsil and was hospitalized for four days for what was described only as an acute respiratory disease.  In May 1971 he complained about his tonsils again and was placed on quarters for 48 hours.  The service clinician noted old scars and mild left tonsil.  He was given aspirin and throat lozenges.  In July 1971 he sought treatment for a cold; the assessment was tonsillitis.  In January 1972 he complained again of a sore throat and a cough.  The service clinician noted the throat was a little inflamed and prescribed medication.  In May 1972 he was again treated for tonsillitis, with a four day onset.  A test for mononucleosis was negative, the throat culture test was read as "NF"; the Veteran was given bed rest and penicillin.  He was also assessed with difficulty swallowing (dysphagia).  By July 1972 the throat culture was read as normal and the clinician's plan was to treat symptomatically.  The August 1972 Report of Physical Examination found his throat and mouth clinically normal.  The Board notes that the Veteran was not assessed as have "strep" throat in service.  He was assessed with tonsillitis; however this disorder resolved by separation, as the August 1972 separation examination found his throat and mouth clinically normal.       

Post-service, private treatment reports contain scattered references to strep throat.  In July 1997 the Veteran sought treatment for a sore throat, from which he had been suffering for six months.  Following an examination, the private clinician assessed a sore throat, possibly secondary to the Veteran's gastroesophageal reflux disease (GERD).  In April 2000, he complained of having had a red scratchy throat.  A lab result found the Veteran was negative for strep; the clinician assessed a viral syndrome, noting his past history included acid reflux.  In June 2002 the Veteran was assessed with strep pharyngitis.  In November 2002 he tested negative for strep, after complaining about a sore throat for two days.  The clinician assessed pharyngitis, as he had in September 2002 when the Veteran complained about a sore throat of one week duration.  A review of the post-service private treatment records does not find continuous complaints of sore throat or of strep throats and only sporadic assessments of strep throat, which then resolved following treatment.     

The Veteran then submitted his claim in December 2004.  The January 2006 VA primary care evaluation noted his complaints of discomfort associated with meals; however there was no complaint of recurring sore throats or an assessment of a strep throat.  In a November 2006 VA primary care evaluation, the Veteran complained that he had a sore throat; however the clinician's assessment discussed the Veteran's history of GERD and medication.  A November 2007 emergency room report specifically noted the Veteran did not have a sore throat, while in a December 2008 contact with his VA clinician the Veteran reported having had a sore throat recently.   In February 2009 the Veteran reported he had had a sore throat for five weeks, though the record is unclear as to whether any treatment was given following this complaint.  The June 2009 VA primary care evaluation noted the Veteran did not have a history of hoarseness, throat or mouth problems.  This history is repeated in the December 2009, April 2010, October 2010, and June 2011 primary care evaluations.  The record does not establish that strep throat has been treated or diagnosed during the appeal period.  

The Board finds the Veteran's statements reporting that he has suffered from recurring strep throat infections, since service, to be not credible as these statements are contradicted by years of private and VA treatment records which note only an occasional sore throat complaint, and no positive strep throat test results since 2002, which is years prior to the date the Veteran submitted the claim.   

Based on the evidence of record, the Board finds that the Veteran does not have currently diagnosed a persistent strep throat disorder.  Even considering the Veteran's lay statements with regard to the matters he is competent to address, a strep throat diagnosis has not been documented during the appeal period, and even then, not chronic strep throat disorder has been diagnosed.  38 C.F.R. § 3.303.  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  See Shedden, 381 F.3d at 1167.

As the preponderance of the evidence is against the claim for service connection for a persistent strep throat disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for residuals of a nose fracture is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a persistent strep throat disorder is denied.


REMAND

The Veteran has reported receiving continuous medical care at VA.  On remand, the RO should request all VA medical records pertaining to the Veteran from August 2011 to present, not already of record.  As well, the private treatment reports dated throughout the 1990s of record contain references to the Veteran obtaining counseling at the Vet Center in Boulder, Colorado, in apparently 1995 or 1996.  Every effort should be made to obtain this records.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claims, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the July 2010 amendment to VA PTSD regulations discussed in 38 C.F.R. § 3.304 (f), remand is necessary to afford the Veteran a new VA examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Given the clinical psychiatric diagnoses of record which include PTSD, an examination is required for a VA psychiatrist or psychologist to provide an opinion addressing whether a claimed stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor. 

Clarification is also required to ascertain the nature and etiology of the psychiatric disabilities diagnosed other than PTSD and their relationship to service, if any.  The Veteran was afforded a VA examination in October 2005; while the VA examiner assessed PTSD, that examiner also assessed a major depressive disorder without a conclusive opinion as to whether the major depressive disorder was related to service.  Accordingly, the Veteran should be afforded a new VA examination to address this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

Two of the Veteran's claims, entitlement to service connection for diabetes mellitus and entitlement to service connection for peripheral neuropathy, are predicated on exposure to herbicides.  Personnel documents of record establish that the Veteran was assigned to the 516th Maintenance Company in Korea as of September 15, 1971 as a supply clerk, and of September 20, 1971 he was assigned to the 348th Supply and Service Co, also in Korea until September 8, 1972.  Multiple service treatment entries indicate the Veteran received medical treatment at the 545th Medical Dispensary during the September 1971 to September 1972 period.  The Veteran also testified at his August 2011 Board hearing that he served near the Demilitarized Zone (DMZ) and contends he was exposed to herbicides there.  

The Board also observes that the Veteran has reported to numerous private and VA clinicians, to include VA examiners, that he engaged in combat in the Republic of Vietnam.  However, in January 2010 he submitted a statement to the RO denying ever having engaged in combat in Vietnam and reported his only visits were to Cam Ranh Bay to be transported via helicopter to other landing zones elsewhere.  He also reported service in Laos, Cambodia, North Korea and South Korea.  His service personnel records indicate that he had service in Korea; however the entry for Vietnam was completed only by an "NA."  

Therefore, there is the possibility of presumptive exposure to herbicides outside of Vietnam, since the Veteran did have service in Korea from September 1971 to September 1972.  Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the DMZ.  See 76 Fed. Reg. 4,245 (Jan. 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Therefore, the Board finds that a remand is necessary for further development to determine if the Veteran was exposed to herbicides while stationed in Korea.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).

The Veteran's service-connected chronic renal disease has been rated by the RO under the provisions of Diagnostic Code 7599-7541.  Under this regulatory provision, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease process is rated as renal dysfunction.  38 C.F.R. § 4.116, Diagnostic Code 7541.  Renal dysfunction may also be rated according to blood pressure readings when hypertension is diagnosed, as in the Veteran's case.  The only VA examination afforded the Veteran with respect to his chronic renal disease was conducted in May 2005.  Though the sheer passage of time has not rendered this examination invalid, and the Veteran did not testify his chronic renal disease was worsened since this examination, the fact remains the only VA examination regarding the severity of the service-connected disability is nearly seven years old and it is the only source of multiple reading of the Veteran's hypertension.  Therefore, the Veteran is to be afforded a current renal disease examination to determine the current severity of the service connected disorder.  

The Veteran has reported that all of service-connected conditions, and some of the conditions for which he has claimed service connection, preclude him from working. A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter.  However, the matter of entitlement to a TDIU rating is inextricably intertwined with the claim for service connection for PTSD and the remanded claims, and consideration of the matter of entitlement to a TDIU rating must be deferred pending resolution of the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the issues of service connection for PTSD, an acquired psychiatric disorder other than PTSD, diabetes mellitus, and peripheral neuropathy; entitlement to a initial compensable disability rating for chronic renal disease with costovertebral angle pain; and entitlement to TDIU are REMANDED for the following actions:

1.  Obtain copies of all additional VA treatment records, dated from August 2011 to present, concerning PTSD or any other acquired psychiatric disorder, and kidney or renal functioning, to include any lab results, and associate them with the claims file.  Request from the Vet Center in Boulder, Colorado, copies of any PTSD or acquired psychiatric disorder counseling reports from the approximate period of time of the mid 1990's (1995 or 1996) to present.  Document all attempts to secure this evidence in the claims file. 

2.  Provide the Veteran with a letter notifying him and his representative of the requirements to substantiate a claim for TDIU, in addition to a TDIU application form (VA Form 21-8940).  Give the Veteran and his representative an opportunity to respond.  

3.  Request from the National Personnel Records Center (NPRC) a complete copy of the Veteran's service personnel records.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  After completion of the development in paragraph (3), send a request to Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Korea where the Veteran may have been assigned and during the period that the Veteran was stationed there (516th Maintenance Company in Korea ; 348th Supply and Service Company in Korea; 545th Medical Dispensary, Camp Humphries; 246th or 243th Special Operations Sniper Team (Death Angels)).

If such request yields a negative result, then make a to the Joint Services Records Research Center (JSRRC) to attempt to verify whether Agent Orange was used were these units (as listed above) were based in Korea, or any other location identified by the Veteran, during the period(s) identified by the Veteran.  All attempts to obtain such information and the responses to inquiries should be associated with the claims file.

5.  If it is determined that the Veteran's unit was near the Korean DMZ where Agent Orange was used and that presumptive service connection for diabetes is warranted, schedule the Veteran for an appropriate VA examination to determine whether he has peripheral neuropathy that is due to exposure to herbicides.  Make the Veteran's claims file, including a copy of this remand, available to the examiner for review in connection with the examination. 

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy is due to exposure to herbicides, or is otherwise related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  
   
6.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the DSM-IV.  The claims folder and a copy of this remand must be made available to the examiner.  The Veteran's lay statements in the record as to his reported childhood abuse, service as a sniper/covert agent (as detailed at the August 2011 Board hearing), past alcohol use should be considered.  

If the psychiatrist or psychologist finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  

The examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, including but not limited to recurrent major depressive disorder and an anxiety disorder, are at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion. 

7.  Schedule a VA nephrology examination to determine the nature and severity of the Veteran's chronic renal disease with costovertebral angle pain.  All necessary tests should be performed, to include the hypertension or isolated systolic hypertension readings, as the rating criteria require these readings to be taken two or more times on at least three different days.  The claims folder should be made available to the examiner in conjunction with the examination.  All pertinent clinical findings should be set out in detail.

8.  Notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.

9.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


